DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed 1/16/2018 are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
With regards to claims 1-8, said claims are indefinite because it is unclear what is meant by “hinge connectors.”  While the specification discusses “hinges” and “connectors,” it is unclear if “hinge connectors” are distinct from either or both.  
Additionally, claim 1 is held to be indefinite because it is unclear what is meant by “securing connectors.”  Said term does not seem to be utilized in the original disclosure and does not have an art-accepted meaning.  Furthermore, it is unclear if said term is distinct from “securing members.”
Said claim is further held to be indefinite because it is unclear what is meant by “a power source to operate the hinge” and whether said language is distinct from “powered by a power source.”  Based upon applicant’s arguments, the examiner believes applicant is attempting to avoid the teachings of the prior art by the new claim language but it is not immediately clear if the newly claimed language is different in scope than the “powered by a power source” limitation previously claimed or if it would exclude the previously applied art.
With regards to claim 9, it is unclear what is meant by “minimal, uniform” gaps as said terms are subjective terms which are not defined in the specification and which do not have art-accepted meanings.  
With respect to claim 13, said claim is indefinite because it is unclear what is meant by “a single structure functions as both the securing members and the hinge.”
With regards to claims 18-20, said claims are held to be indefinite because it is unclear what constitutes a “order of a connecting sequence.”  Said term Is not defined in the specification and does not have an art-accepted meaning.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. While the original specification discusses “securing members,” there is no support in the original disclosure for “securing connectors”.  Similarly, while the specification contains support for “hinges”, there is no discussion of “hinge connectors.”  Additionally, there is no support in the original disclosure for including connectors (of any kind) on ANY surface of adjoining hexagonal tiles.  More specifically, there is no disclosure of utilizing a securing member on the adjoining surfaces secured by a hinge comprising the connecting sequence.
Additionally, claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement because there is no support in the original disclosure for the limitation “a power source to operate the hinge.”
With regards to claims 9, 18, and the claims that depend therefrom, said claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement because there is no support in the original disclosure for “uniform” gaps.
With regards to claim 13, there is no support in the original disclosure for the limitation “a single structure functions as both the securing members and the hinge.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP (04-092799A (herein referred to as Hexagonal Segment Device).
Hexagonal Segment Device teaches a method for launching to and deploying in space large structures (see “Operation” section of translation) having a form of a substantially flat configuration (Figure 1), comprising:
a) connecting a plurality of hexagons one by one permanently at the sides (Figure 1) by:
i) following a hexagonal spiral direction on a two-dimensional surface (Figure 1), and
ii) having each hexagon connected to no more than two hexagons (Figure1), wherein the form of the substantially flat configuration has no overlapping hexagons and minimal, uniform gaps (Figure1);
b) stacking the hexagons in an accordion-like fashion by folding them with alternating or opposite folding directions to form a hexagonal column (page 5 of translation, second to last paragraph; and page 6 of 7, first full paragraph);
c) placing the hexagonal column into a space launching vehicle for launch (see “Operation” section of translation);
d) once in space and outside the launching vehicle, deploying the hexagonal column (see Operation section of translation) by unfolding the hexagons in order of a connecting sequence to form the substantially flat configuration (Figure 1); and
e) securing the adjacent hexagons to each other for stability (coupling mechanisms 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP (04-092799A (herein referred to as Hexagonal Segment Device), as applied to claims above, and further in view of Chang (US 5,052,640).
With regards to claim 19, Hexagonal Segment Device is relied upon as above, but does not teach unfolding more than one hexagon simultaneously without colliding any of the hexagons.  However, Chang teaches a method of deploying stacked hexagonal panels and teaches that the panels may be deployed in groups of more than one (col 2, lines 61+).  Thus, it would have been obvious to one of ordinary skill in the art to deploy more than one panel simultaneously as Chang teaches such deployments methods are possible with stacked hexagonal panels.  With regards to the “without colliding” limitation, it would have been obvious to the skilled artisan to avoid collision of the panels in order to avoid damage to the panels upon deployment.
Response to Arguments
Applicant’s arguments and amendments filed 3/15/2022 have been fully considered.  Said arguments and amendments are sufficient to overcome the previously applied rejections.  Specifically, claims 1 has been amended to specify that the apparatus comprises securing connectors in addition to hinge connectors.  The prior art fails to teach or render obvious the newly claimed apparatus.  In order to expedite prosecution, the examiner will take this opportunity to respond to some of applicant’s arguments regarding the previously applied art.
Applicant argued Matsushita’s deployed structure is non-planar in the expanded state, is curved (presumably, parabolically)..  Said argument is not persuasive, however, as Matsushita teaches Figure 1 illustrates one embodiment of the invention.  In said Figure, the apparatus comprising deployed hexagonal panels is shown to a flat. Applicant seems to acknowledge that the closest embodiments of Matsushita are planar (specifically, applicant notes that “Matsushita’s structure can be curved (in at least some of its embodiments”).  
	Applicant further argued Matsushita also does not appear to teach or suggest Applicant’s claimed “connecting sequence.” Specifically, applicant argues the sequence is not merely the arrows shown in these inventors’ Figs. 1 but additionally requires that the hexagons must be unfolded in a particular order to avoid collisions during unpacking.  Said argument is noted but is not persuasive as said argument is not commensurate in scope with the pending claims;  the claims do not explicitly or implicitly require a particular order of unfolding.
Applicant further argued Matsushita’s invention is inoperable. Specifically, applicant the only unfolding mechanism taught or depicted is a leaf spring between adjacent hexagonal tiles (Figs. 2(b) and 2(c), element 7) and simply releasing said leaf spring to unfold the stack would cause many of the tiles to collide with each other during the process, preventing proper deployment of the structure. Said argument is noted but is not persuasive as counsel’s argument cannot take the place of evidence.  While applicant notes “where a reference appears to not enable on its face…an applicant may successfully challenge the cited art for lack of enablement by argument without supporting evidence.” (citing MPEP § 2121 and In re Morsa, 713 F.3d 104, 110, 106 USPQ2d 1327, 1332 (Fed. Cir. 2013)).  However, evidence it required in the present applicant as applicant has failed to establish the reference is not enabled on its face.
As to dependent claims 2 and 6, applicant argues these claims are believed to be patentable at least for the reasons expressed in support of their base claim, 1. Said argument is not persuasive for the reasons noted above.
	With regards to the examiner’s previous reliance on Cobee et al., applicant argues Cobee fails to render obvious the claimed hexagonal tiles of its base claim (1) which comprise an expandable member for adjusting the thickness of the tile because Cohee teaches a monolithic inflatable satellite structures, not any sort of multi-tile structure. Said argument was not persuasive as Cohee was not relied upon to teach the claimed multi-tile structure.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant further argued the references cannot properly be combined because Cohee “accomplishes (the) goal differently from Matsushita” and has different “principles of operation.”  However, applicant does not provide an explanation on why the “principles of operation” and differences of Cohee prevent the references from being combined as suggested by the examiner.  
With regards to the examiner’s previous reliance on Koizumi and Lai, applicant agued Koizumi’s apparatus differs from Matsushita’s in that Matsushita’s hinges connect adjacent planar surfaces whereas Koizumi’s hinges interrupt edges of the polygonal faces of the expanded polyhedral frame.  Said argument is noted but is not persuasive as the rejection does not replace Koizumi’s hinge or packing method for that taught in Matsushita.  Rather, Koizumi was relied upon to teach that hinges used in packing paneled apparatus could be motorized.  Applicant failed to explain why the differences in the references would lead a skilled artisan to conclude the proposed combination would render Matsushita inoperative or why the hinges of Matsushita could not be motorized.   Applicant seems to acknowledge said combination was proper (stating “ to the limited extent that Matsushita and Koizumi might properly be combined, they reasonably teach or suggest that hinges of a foldable structure may be actuated by a spring or by an electric motor to unfold.”) 
With regards to claim 8, Applicant argued the chemical “reactions” described in Lai are of a different character and performed for a different purpose.   Said argument was not persuasive as applicant fails to explain how Lai’s chemical reactions differ in character and purpose.  
With respect to Lai, Applicant concluded “there is nothing to suggest that a folded structure (of Matsushita) would produce anywhere near Lai’s regular operating current, or that tens of micro-amps would be sufficient to unfold a structure of a size adequate to produce that current after unfolding.”  Said argument was not persuasive as the examiner relied upon the Background disclosure of Lai (not the inventive embodiment) to render obvious the claimed invention.  Applicant seems to suggest that a chemical reaction to product a potential (i.e. a battery) would not be characterized as a “chemical reaction” but said conclusion is unsupported.
With regards to Johnson et al. (Johnson),  Applicant noted that Johnson takes advantage of its motion through a planet’s magnetic field to generate electrical power. While applicant notes “one might posit that the electrical power could be used to operate a motor,” applicant concludes “it is beyond the Broadest Reasonable Interpretation to say that the hypothetical combination uses magnetic power to operate powered hinges.”  Specifically, applicant argued,  “like Lai and claim 8 above, the Examiner’s combination is merely another way to deliver electricity to a motor” which applicant argues does not read on an power source that is magnetic.  Said argument was not persuasive, however, as it is unclear how the combination relied upon failed to meet the limitations of the claimed invention.  Specifically, if Johnson renders obvious the use of magnetic field to deliver electricity to a motor,” it is unclear why the skilled artisan would consider a magnetic power source to be distinct therefrom.
With regards to Simburger, Applicant argued Simburger’s edge securing means are “edge zippers, Velcro fasteners, and other securing means” which are not disclosed to be powered and would not be suitable for space deployment. Said argument is sufficient to distinguish the claimed invention from the prior art as the claimed securing members are powered and comprise hinges (in applicant’s only disclosed embodiment).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN R KRUER/               Primary Examiner, Art Unit 3649